DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motosugi US 20150227175.

Regarding claim 1, Motosugi discloses a hinge module, comprising: 
a first shaft (10 in Fig. 3) having a first installing part (10a in Fig. 3); 
a second shaft (12 in Fig. 3) having a second installing part (12a in Fig. 3); 
a positioning assembly (16 in Fig. 3); 
11 in Fig. 3) disposed on the first installing part of the first shaft (10); 
a second bracket (13 in Fig. 3) disposed on the second installing part of the second shaft (12); and 
a switching assembly (19/20/24/25 in Fig. 3) movably disposed in the positioning assembly to be switched between a closed state (shown in Fig. 1b and 19a), a first unfolded state (shown in Fig. Fig. 20a), and a second unfolded state (shown in Fig. 21a-26b).

Regarding claim 2, Motosugi discloses the hinge module as described in claim 1, wherein the first shaft (10) has a first rotating part (10f Fig. 3) rotatably disposed through the positioning assembly (16); and 
the second shaft (12) has a second rotating part (12f in Fig. 3) rotatably disposed through the positioning assembly (16).

Regarding claim 3, Motosugi discloses the hinge module as described in claim 2, wherein the positioning assembly (16) has a first positioning bracket (17 in Fig. 3) and a second positioning bracket (22 in Fig. 3) that is spaced apart from the first positioning bracket (17 as depicted in Fig. 3).

Regarding claim 4, Motosugi discloses the hinge module as described in claim 3, wherein the first shaft (10) has a first actuating part (10d in Fig. 3) disposed between the first rotating part (10f) and the first installing part (10a); and 


Regarding claim 5, Motosugi discloses the hinge module as described in claim 4, wherein the first positioning bracket (17) has two sleeve openings (17d and 17e in Fig. 3) being respectively sleeved on the first shaft (10) and the second shaft (12), and being respectively adjacent to the first actuating part (10a) and the second actuating part (12a as depicted in Fig 2-3).

Regarding claim 6, Motosugi discloses the hinge module as described in claim 5, wherein the second positioning bracket (22) has two openings (22d and 22e in Fig. 3) respectively sleeved on the first rotating part (10f) and the second rotating part (12f).

Regarding claim 9, Motosugi discloses the hinge module as described in claim 6, wherein the positioning assembly has a third positioning bracket (30 in Fig. 3) spaced apart from the second positioning bracket (22).

Regarding claim 10, Motosugi discloses the hinge module as described in claim 9, wherein the third positioning bracket (30) has two openings respectively sleeved on the first rotating part (10f) and the second rotating part (12f).

Regarding claim 11, Motosugi discloses the hinge module as described in claim 10, further comprising a torque member (26/27 in Fig. 3 see [0063]) located between the second positioning bracket (22) and the third positioning bracket (30 as depicted in Fig. 3).

Regarding claim 12, Motosugi discloses the hinge module as described in claim 11, wherein the torque member has two openings (27a/27b in Fig. 3) respectively sleeved on the first rotating part (10f) and the second rotating part (12f as depicted in Fig. 2-3).

Claim(s) 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 20170068285 .

Regarding claim 45, Park discloses an electronic device (100 in Fig. 1), comprising: 
a first body (104 in Fig. 1); 
a hinge module (108/110/112 in Fig. 2); and 
a second body (102 in Fig. 2) pivotally connected to the first body (104) through the hinge module (108/110/112); 
wherein through the hinge module (108/110/112), the first body (104) and the second body (102) are switched between a closed state (as depicted in Fig. 1), a first unfolded state (as depicted in Fig. 2), and a second unfolded state (as depicted in Fig. 3); 
shown in Fig. 2), the second body (102) and the hinge module (108/110/112) rotates relative to the first body (104); and 
wherein in the second unfolded state (shown in Fig. 3), the second body (102) rotates relative to the hinge module (108/110/112) and is suspended above the first body (104 as depicted in Fig. 3).

Allowable Subject Matter
Claims 7-8 and 13-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-6, a combination of limitations that “wherein the first actuating part has a first sliding groove; and the second actuating part has a second sliding groove”.  
None of the reference art of record discloses or renders obvious such a combination.
Claim 8 depending from 7 would therefore also be allowable.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-6 and 9-10, a combination of limitations that “further comprising a torque member adjacent to 
None of the reference art of record discloses or renders obvious such a combination.
Claim 14 depending from 13 would therefore also be allowable.


	Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-6 and 9, a combination of limitations that “wherein the switching assembly has a pushing lever and a sliding piece abutting each other”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 16-44 depending from claim 15 would therefore also be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Channaiah US 20210064096 Fig. 3, Kulkarni US 20200117284 Fig. 2c, Liu US 20200064884 Fig. 1d disclose the limitations of claim 45;
Lin US 20190204878 Fig. 2a anticipates claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841